Title: To John Adams from William Tudor, Jr., 19 February 1818
From: Tudor, William, Jr.
To: Adams, John


				
					Dear Sir,
					State House Feby 19th. 1818.
				
				Though I had no personal views whatever in proposing the Resolve which I had the honor to introduce which went to request you to permit your Bust to be taken for the purpose of being placed in the State House; yet I have thought you might permit me to say a few words on the subject. My motive was a conviction of high state expediency. I intended to follow it with the portraits of those other patriots which were finally proposed by the Senate but I thought myself most certain of success in commencing with you, for the reason that a good sculptor being accidentally here, we had now a casual opportunity of procuring a likeness. as none of the other patriots named are living there is not the same reason for improving the present moment—I have long regretted the apparent indifference with which this State has regarded the glorious patrimony of her part in producing and establishing our immortal revolution. I am most firmly resolved however humble my station may be in public life, so long as I have any place at all, to lose no suitable occasion to bring forward allusions to the Fathers of the country untill their names become “familiar in mens mouths.”I received a few days since a letter from Mr. Otis, in answer to some remarks I made on the subject. It is perhaps a breach of confidence to send it to  you because it was evidently written on the impulse of the moment and not meant to be communicated. but it at once justifies me and shews to you Sir, what is the feeling all highminded men towards you. I can only observe that with respect “to the certainty of success” I had reason to presume upon it because I had assurance of support if needed from more than thirty gentlemen in this house and several in the senate, and if Col. Perkins had not unfortunately been absent, there would have been no difficulty in the other. The objection was, that it was, an improper testimony to a living character; as I trust through the favor of Providence that this objection will long exist, I hope you will meet the wishes of your fellow citizens to place your bust in Faneuil Hall while the legislative Committee are maturing their plan— With the highest respect / I am your hble sert
				
					W. Tudor jr.
				
				
			